Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PTOL-413FP Pre-Interview Communication Appendix
Application 15/468,012 filed 3/23/2017 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8 and 15 recite various limitations that do not appear to be described in the specification and referenced priority documents, where claims 1, 8, and 15 recite an “evaluation 

Further, the claims identified above that the supplied recitation is from appears to be a newly
added claim where the Examiner did not find any originally filed claims or specification that
described the supplied recitation(s). With regards to the respective dependent claims, these
claims inherent the same deficiencies as their respective parent claims and are rejected for
similar reasons as discussed above. The above noted claim limitations are being construed in a
manner consistent with MPEP 2133.01.


Specification
Please see MPEP 608.04 New Matter
37 C.F.R. 1.121 Manner of making amendments in applications.
(f) No new matter. No amendment may introduce new matter into the disclosure of an
application.
In establishing a disclosure, applicant may rely not only on the specification and drawing as filed
but also on the original claims if their content justifies it. See MPEP § 608.01 (I).
“While amendments to the specification and claims involving new matter are
ordinarily entered, such matter is required to be canceled from the descriptive
portion of the specification, and the claims affected are rejected under 35 U.S.C.
112, first paragraph” (emphasis added).

When new matter is introduced into the specification, the amendment should be objected to
under 35 U.S.C. 132 (35 U.S.C. 251 if a reissue application) and a requirement made to cancel
the new matter. The subject matter which is considered to be new matter must be clearly

scope of the claims, the claims affected should be rejected under 35 U.S.C. 112, first
paragraph, because the new matter is not described in the application as originally filed.
Per 37 C.F.R. 1.121, see for example, new matter presented via:
Independent claims 1, 8 and 15 which are not supported by the claimed
priority documents present in the claims filed on 7/13/2020 and thus result in the related detailed rejections of those limitations under 35 USC 112 below.

Specification (continued)
The disclosure is objected to because of the following informalities:
The claims filed 7/13/2020 is/are objected to under 35 U.S.C. 132(a)
because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no
amendment shall introduce new matter into the disclosure of the invention.
After reviewing the relevant references/parent applications, the claims 1, 8 and 15 are objected to for lack of support in the respective cited references/parent applications;
Please also see the rejection under 35 USC 112 below showing the relevant limitations.

¶ 6.19 Incorporation by Reference, Unpublished U.S. Application, Foreign
Patent or Application, Publication
The incorporation of essential material in the specification by reference to an unpublished U.S.
application, foreign application or patent, or to a publication is improper. Applicant is required to
amend the disclosure to include the material incorporated by reference, if the material is relied
upon to overcome any objection, rejection, or other requirement imposed by the Office. The
amendment must be accompanied by a statement executed by the applicant, or a practitioner
representing the applicant, stating that the material being inserted is the material previously
incorporated by reference and that the amendment contains no new matter. 35 U.S.C. 1.57(f).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carney et al., US Pub. No.: US 2015/0269868, teaches an online system provides for the teaching and learning of step by step solutions to SIEM problems. The system comprises at least one tablet computer linked to at least one computer readable storage medium by a communication network. The computer includes an input device and a touch sensitive screen for receiving and displaying handwritten input. A system user inputs the computer with the steps of a step by step solution to a STEM problem by handwriting math expressions and sketches on the touch sensitive screen. The system evaluates and automatically color codes each step in accordance with a color coding protocol stored in the computer readable storage medium as each step is entered into the system.;
Mayumi et al., US Pub. No.: 2014/0011176, teaches a question setting apparatus is disclosed, including a processor and a storage part. The storage part stores a problem database which maintains problem data including a problem and a correct answer and a student answer database which maintains answer data including an answer of a student for the problem and a correct/incorrect answer determination result for each of the students. The processor performs recording the answer data and the correct/incorrect answer determination result by using the problem database based on a correct answer of the problem, the answer data being received during a test from each of student terminals connected through a network; and sending a comment to the student terminals through the network in which during the test, an answer state of the students is determined by using the student answer database and the comment related to the problem is acquired from a teacher based on a determination result.;


Rooks et al., US Pub. No.: 2013/0101974, teaches a portable storage apparatus is configured to interface with a computer having a processor. The portable storage apparatus comprises a wireless transceiver for transmitting and receiving data, an operating system, and a memory containing data representing a plurality of questions. The portable storage apparatus is configured to receive data representative of a question identification number, to communicate a question, from the plurality of questions, corresponding to the question identification number, to receive data representative of a response to the question, and to transmit the data representative of the response.


CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/15/2021